TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-001-CV


In re Valerie Thomas Bahar, M.D., P.A. and Valerie Thomas Bahar, Individually




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
		Real Party in Interest's Motion to Extend Time to File Response to Petition for Writ
of Mandamus is granted.  Real Party in Interest is ordered to file its response on or before January
15, 2010.  This Court's January 4, 2010 order granting Relators' Motion for Emergency Stay in part
is withdrawn.  Relator's Motion for Emergency Stay is granted and enforcement of the district
court's December 22, 2009 Order Compelling Defendants to Answer Receiver/Master's Requests
for Production is stayed pending further order of this Court.
		It is so ordered January 6, 2010.

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop